    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 1 of 29




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

D. HOUSTON, INC., et al.,              §
                                       §
      Plaintiffs,                      §
                                       §
v.                                     §
                                       § CIVIL ACTION NO. 4:20−cv−02308
JOVITA CARRANZA, in her Official §
Capacity as Administrator of the Small §
Business Administration, et al.,       §
                                       §
      Defendants.                      §

       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Plaintiffs move for a preliminary injunction against Defendants, the United

States Small Business Administration (“SBA”), and Jovita Carranza, in her official

capacity as the SBA Administrator. Plaintiffs ask the Court to preliminarily enjoin

Defendants from using 13 C.F.R. § 120.110(p) as a criterion for Paycheck Protection

Program (“PPP”) loan eligibility and further require Defendants to direct identified

lenders that they must process Plaintiffs’ applications without reference to the rule.

      Because PPP funds are dwindling, Plaintiffs ask the Court to consider this

Motion on an expedited basis.




                                          1
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 2 of 29




                                      SUMMARY

       Plaintiffs would be eligible to benefit from the PPP provisions of the CARES

Act1 but for the Administrator’s application of 13 C.F.R. § 120.110 (“Ineligibility

Rule”). Subpart (p) classifies businesses that “[p]resent live performances…” or

“[d]erive directly or indirectly more than de minimis gross revenue through the sale

of products or services, or the presentation of any depictions or displays, of a prurient

sexual nature,” as ineligible to participate in SBA lending programs. Id. at §

120.110(p)(1)-(2).

       Plaintiffs are likely to succeed on the merits of their claims that subpart (p)

violates the First and Fifth Amendments. Subpart (p) does not further the purpose of

the PPP. “The intent of the [CARES] Act is that SBA provide relief to America’s

small businesses expeditiously,” 85 FED. REG. 20811, not “deny a benefit to a person

because he exercises a constitutional right.” Regan v. Taxation With Representation

of Washington, 461 U.S. 540, 545 (1983) (emphasis added).

       Subpart (p) is a viewpoint-based classification. Its application turns on

whether a business’s commercial activities—even if lawful—includes an

expression-based element deemed “prurient.” To apply the rule, the Administrator

deputizes bank personnel to act as gatekeepers, instructing them to “consider



1
 Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), P UB. L. NO. 116-136, 134
STAT. 281 (March 27, 2020).

                                            -2-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 3 of 29




whether the nature and extent of the sexual component causes the business activity

to become prurient” before processing a PPP loan application. Standard Operating

Procedure (SOP 50 10 5(K) § III.A.15) (“2019 SOP”), at. p. 114.

       In addition to subpart (p)’s discriminatory effect on businesses who exercise

a right, the Administrator selectively applies the Ineligibility Rule’s other

classifications. For instance, religious organizations were relieved of their ineligible

status after the Administrator realized that “she does not have a compelling interest

in denying emergency assistance to faith-based organizations … facing the same

economic hardship to which the CARES Act responded and who would be eligible

for PPP but for” their exercise of fundamental rights. 85 FED. REG. 20817, 20820.

The Administrator also gave casinos preferential treatment, waiving their

ineligibility to take an “approach more consistent with the policy aim of making PPP

loans available to a broad segment of U.S. businesses.” 85 FED. REG. 23450, 23451.

       The Administrator ignores these rationales when it comes to subpart (p)’s

continued application. Two district courts preliminarily enjoined Defendants from

using subpart (p), and the Sixth Circuit signaled its view that the rule is infirm.2 The

result should be the same in this matter.


2
  See generally Camelot Banquet Rooms, Inc. v. SBA, 20-C-0601, 2020 WL 2088637 (E.D. Wis.
May 1, 2020) (granting preliminary injunction against SBA on First and Fifth Amendment
grounds); DV Diamond Club of Flint, LLC v. SBA, 20-CV-10899, 2020 WL 2315880 (E.D. Mich.
May 11, 2020) (granting preliminary injunction against SBA on grounds that subpart (p) is invalid
under the Administrative Procedures Act); DV Diamond Club of Flint, LLC v. SBA, 960 F.3d 743
(6th Cir. 2020) (denying SBA’s motion to stay preliminary injunction).

                                              -3-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 4 of 29




                                     BACKGROUND

       Plaintiffs are small businesses that serve food, alcohol, and provide

entertainment to the consenting adult public. Except for D. Procyon, LLC, all

Plaintiffs feature exotic dancing. The entertainment—performed clothed and in

various stages of undress—is lawful, non-obscene expression that is no more

scandalous or “prurient” than what is often depicted in mainstream movies.3

       Plaintiffs’ businesses satisfy all statutory criteria for PPP loan eligibility. They

qualify as “any business concern[s]” with less than 500 employees each. 15 U.S.C.

§ 636(a)(36)(D). They were in operation during the relevant timeframe, had

employees for whom they paid salaries and payroll taxes, along with independent

contractors reported on 1099-MISCs. Id. at § 636(a)(36)(F). As “eligible recipients,”

they face the same “uncertainty of current economic conditions” that prompted PPP

loan requests from thousands of other small businesses. Id. at § 636(a)(36)(G).4

       Only the decades-old Ineligibility Rule stands in the way. In the mid-1990s,

the SBA decided that certain business activities, “while not illegal, may be

considered by the average person to be obscene or pornographic,” so therefore “an

establishment featuring nude dancing … would not be eligible for SBA financial



3
  Declaration of David Davari (“Davari Decl.”), ¶¶ 3-5. D. Procyon—which operates a typical
nightclub in Las Vegas named “Embassy” that features no exotic dancing—was inexplicably
denied PPP loans along with the other Plaintiff entities. However, D. Procyon’s loan application
was approved by a lender on July 30, 2020.
4
  See Plaintiffs’ PPP Loan Applications, Exhibits A-G, attached to Davari Decl., ¶¶ 7-12.

                                              -4-
       Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 5 of 29




assistance….” 60 FED. REG. 64356, 64360 (Dec. 15, 1995). Relying on this rationale,

the SBA promulgated the Ineligibility Rule with subpart (p) included.

         Two decades into this century, the Administrator continues to apply subpart

(p), directing SBA-approved lenders to evaluate whether “the nature and extent of

the sexual component causes the business activity to be prurient.” 2019 SOP, at. p.

114.5 Then, “[i]f a Lender finds that the Applicant may have a business aspect of a

prurient sexual nature, prior to submitting an application to the [Loan Guaranty

Processing Center] … the Lender must document and submit the analysis … for a

final Agency decision on eligibility.” Id.

         After the CARES Act became law earlier this year, the Administrator used

her emergency rulemaking authority under 15 U.S.C. § 9012 to promulgate the

“Interim Final Rule.” 85 FED. REG. 20811. The Administrator explained in the

Interim Final Rule that the Ineligibility Rule and 2019 SOP remained in effect for

determining PPP eligibility. Id. at 20812.

         Beginning in April 2020, Plaintiffs ran headlong into subpart (p) after they

unsuccessfully attempted to submit their PPP loan applications to several SBA-

approved lenders. The first lender they approached would not process their

applications because of “push back on processing PPP loan applications for




5
    A true and correct copy of relevant excerpts from the 2019 SOP is attached as Exhibit M.

                                                -5-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 6 of 29




[sexually oriented businesses].”6 A second lender also refused to process Plaintiffs’

loan applications because “[w]e are told that it has always been the rule of the SBA

not to make loans to SOBs.”7

       In May 2020, Plaintiffs sent both lenders the Eastern District of Michigan’s

DV Diamond Club opinion hoping it had caused circumstances to change. The

opinion did not alter the lenders’ decisions, so Plaintiffs submitted their applications

to a third lender who also declined to accept their applications for processing. 8

       In mid-June 2020, Plaintiffs submitted their loan applications to a fourth

lender, Plains State Bank. A few days after submitting Plaintiffs’ applications to the

SBA, the lender explained that their loan requests had been denied: “It’s unfortunate

that SBA denied this request based on the characteristic of the business…. My

apology [sic] really tried.”9

       With the PPP’s window for applications closing, Plaintiffs filed suit on June

30, 2020. (Dkt. No. 1). The Court denied Plaintiffs’ initial request for a temporary

restraining order and motion to reconsider, (Dkt. No. 4, 10), noting in the latter that

Plaintiffs would remain free to re-urge their request for injunctive relief.




6
  Davari Decl., ¶¶ 13-14, Exhibit H, April 22, 2020 email from BancorpSouth.
7
  Id., ¶ 16, Exhibit I, April 28, 2020 email from Spirit of Texas Bank.
8
  Id., ¶¶ 17-19, Exhibit J, May 15, 2020 email from Spirit of Texas Bank.
9
  Id., ¶¶ 20-21, Exhibit K, June 23, 2020 email from Plains State Bank.

                                             -6-
       Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 7 of 29




          After filing their Amended and Supplemental Complaint on July 17, 2020,

(Dkt. No. 11), one Plaintiff tried again. On July 30, 2020, D. Houston, Inc. applied

for a PPP loan with “Cross River Bank via BlueVine Capital Inc.” The lender quickly

denied the application, stating that “[w]e have given Applicant’s request careful

consideration, and regret that we are unable to extend credit to Applicant at this time

for the following reason(s): 1. Applicant’s business industry is ineligible for this

credit product[.]”10 It is apparent that without a preliminary injunction, Plaintiffs’

future efforts to apply for PPP loans will be futile.

                              ARGUMENT & AUTHORITIES

          A preliminary injunction applicant must establish that “[1] he is likely to

succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence

of preliminary relief, that [3] the balance of equities tips in his favor, and [4] that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 20 (2008). All elements are satisfied.

I.        Likelihood of Success on the Merits

          “A plaintiff is not required to prove its entitlement to summary judgment in

order to establish ‘a substantial likelihood of success on the merits’ for preliminary

injunction purposes,” but must present a prima facie case. Byrum v. Landreth, 566

F.3d 442, 446 (5th Cir. 2009). In First Amendment cases, a plaintiff is deemed likely


10
     A true and correct copy of the BlueVine “Decision Notice” is attached as Exhibit L.

                                                -7-
       Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 8 of 29




to prevail unless the government carries its burden of satisfying the compelling

interest test. Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S.

418, 429 (2006), citing Ashcroft v. ACLU, 542 U.S. 656, 666 (2004).

A.        Sovereign Immunity and Availability of Injunctive Relief

          First, to account for sovereign immunity and the availability of injunctive

relief, Plaintiffs assert their constitutional claims under the Administrative Procedure

Act (“APA”), or in the alternative, on a non-statutory basis.11

          Ordinarily, the APA supplies a cause of action for review of agency action

that is “contrary to constitutional right….” 5 U.S.C. §§ 704, 706(2)(B). The APA

also waives an agency’s sovereign immunity for suits seeking non-monetary relief

unless “any other statute that grants consent to suit expressly or impliedly forbids

the relief which is sought.” Id. at § 702. Congress has provided a separate statutory

waiver of the Administrator’s sovereign immunity, one that includes an anti-

injunction component. 15 U.S.C. § 634(b)(1).

          As Defendants previously argued,12 the Fifth Circuit interprets § 634(b)(1) to

mean that “all injunctive relief directed at the SBA is absolutely prohibited.” In re

Hidalgo County Emerg. Serv. Found., 20-40368, 2020 WL 3411190, at *1 (5th Cir.

June 22, 2020) (emphasis original). Assuming arguendo that § 634(b)(1) prevents



11
     See generally Amended Complaint, [Dkt. No. 11], ¶¶ 48-85.
12
     Defendants’ Response to Plaintiffs’ Motion for Reconsideration (“Response”) [Dkt. No. 8].

                                                -8-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 9 of 29




prospective injunctive relief against the Administrator in connection with a cause

brought via the APA, Plaintiffs would have no means of obtaining any form of relief.

      However, “[i]f a plaintiff is unable to bring his case predicated on [a] …

statutory review provision, he may still be able to institute a non-statutory review

action.” Chamber of Commerce of U.S. v. Reich, 74 F.3d 1322, 1327 (D.C. Cir.

1996). Thus, to the extent that injunctive relief is unavailable under the APA,

Plaintiffs bring their causes of action as arising directly under the First and Fifth

Amendments. See, e.g., Davis v. Passman, 442 U.S. 228, 242 (1979). The correlated

non-statutory review doctrine allows review of ultra vires agency action and permits

courts to grant injunctive relief. See generally Am. Sch. of Magnetic Healing v.

McAnnulty, 187 U.S. 94, 108 (1902); Larson v. Domestic & Foreign Commerce

Corp., 337 U.S. 682, 690 (1949). “Direct officer suits seeking prospective injunctive

relief are an exception to sovereign immunity” and may be brought where an

officer’s conduct, even if statutorily authorized, offends the Constitution. Anibowei

v. Barr, 3:16-CV-3495-D, 2019 WL 623090, at *4 (N.D. Tex. Feb. 14, 2019).

B.    First Amendment Claims

      Plaintiffs are likely to succeed on their First Amendment challenge to subpart

(p) on its face and as-applied. It is a content or viewpoint-based rule that

discriminates against Plaintiffs because they feature entertainment in the form of




                                         -9-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 10 of 29




non-obscene exotic dancing, which is protected expression under the First

Amendment. See Schad v. Borough of Mount Ephraim, 452 U.S. 61, 65 (1981).

      1.     Tying PPP loan eligibility to expression violates the First Amendment

      The threshold issue is the extent to which the government may permissibly

restrict access to (or use of) a subsidy without violating the First or Fifth

Amendments. The line between permissible limits and invidious discrimination

depends on the subsidy’s purpose and the limitation’s relationship to the purpose.

      Where the government allocates public funds to promote an interest, it may

limit recipients’ expression or activity if it is incompatible with the program’s aims.

For example, in Rust v. Sullivan, the subsidy in question was a Title X funded family-

planning program. Congress declared that “[n]one of the funds appropriated under

this subchapter shall be used in programs where abortion is a method of family

planning.” Rust, 500 U.S. 173, 179 (1991). The Secretary of Health and Human

Services issued regulations prohibiting recipients from counseling patients on

abortion as a method of family planning. Id.

      The Supreme Court explained that the regulation was permissible because the

government is entitled “to fund a program dedicated to advance certain permissible

goals.” Rust, 500 U.S. at 194-95. The Constitution does not prevent the government

from dictating how public funds are used, nor does it oblige the government to

“subsidize analogous counterpart rights.” Id. By enforcing the challenged regulation



                                         -10-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 11 of 29




within the confines of the program’s purpose, the “[g]overnment is not denying a

benefit to anyone, but is instead simply insisting that public funds be spent for the

purposes for which they were authorized.” Id. at 196. (emphasis added).

      However, the government violates the First Amendment if it creates a broad

subsidy and selectively discriminates against otherwise eligible participants because

of their viewpoints. For example, in Rosenberger v. Rector & Visitors of Univ. of

Virginia, a public university created a “Student Activities Fund” intended “to

support a broad range of extracurricular student activities that ‘are related to the

educational purpose of the University.’” Rosenberger, 515 U.S. 819, 824 (1995).

The program’s guidelines identified certain activities “that are otherwise eligible for

funding” as disqualified from receiving funds, namely “religious activity.” Id. at

824-25.

      Likening the fund’s broad purpose to a public forum in a “metaphysical”

sense, Rosenberger, 515 U.S. at 830, the Court reasoned that the ineligibility criteria

could not be justified since the university was not “itself speak[ing] or subsidiz[ing]

transmittal of a message it favors but instead expends funds to encourage a diversity

of views from private speakers.” Id. at 834. The government could not create a fund

to broadly facilitate speech on the one hand and “silence the expression of selected

viewpoints” through denial of funding on the other. Id. at 835.




                                         -11-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 12 of 29




      Here, the program at issue has a broad economic purpose. With the CARES

Act and PPP, the government is not itself acting as the ‘speaker’ who promotes a

discrete social interest. There is no ‘message’ that the government is paying private

entities to convey, nor is the government funding a diversity of views. The titular

purpose of the PPP is “paycheck protection” because the nation has an interest in

avoiding mass unemployment caused by the pandemic. Congress’s purpose in

guaranteeing $659 billion for lending “is to extend a lifeline to all small businesses,”

so that they can keep people employed, “not to promote or encourage any specific

subset of small businesses.” Camelot, 2020 WL 2088637, at *8, 9.

      Against this backdrop, the Administrator cannot credibly cast subpart (p) as

necessary to “ensure that the limits of the federal program are observed.” Rust, 500

U.S. at 194. “Congress intended that the SBA would make the PPP loan guarantees

widely available to small businesses across the commercial spectrum.” DV Diamond

Club, 2020 WL 2315880, at *1. The government “[i]ncreased eligibility for certain

small businesses and organizations,” 15 U.S.C. § 636(a)(36)(D), by tying PPP

eligibility to the neutral parameters of business size and need, not political, religious,

or social affiliations, let alone the entertainment that a business features.

      The Administrator cannot claim that subpart (p) reflects the government’s

election to permissibly fund the exercise of some rights but not others. Congress

imposed no “prohibition on a project grantee or its employees from engaging in



                                          -12-
   Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 13 of 29




activities outside of the project’s scope.” Rust, 500 U.S. at 194. Authorized use of

borrowed funds is limited to business overhead, namely paying employees, not what

a business pays workers to lawfully make, sell, do, or say. Congress charged the

Administrator with providing “relief to America’s small businesses expeditiously,”

85 FED. REG. 20811, not exceed the PPP’s scope by withholding relief from small

businesses based on the expressive component of their lawful commercial activities.

      2.     Subpart (p) is viewpoint or content-based

      Even though the PPP’s scope has nothing to do with funding speech, subpart

(p) “has a speech-based restriction as its sole rationale and operative principle.”

Rosenberger, 515 U.S. at 834. Its defining classificatory characteristic is whether a

business engages in particular type of expression, i.e., presentation of “live

performances” or “any depictions or displays, of a prurient sexual nature.” 13 C.F.R.

§ 120.110(p)(1)-(2). Subpart (p) therefore “applies to particular speech because of

the topic discussed or the idea or message expressed” and is “targeted at [the]

specific subject matter” of sexuality. Reed v. Town of Gilbert, Ariz., 576 U.S. 155,

163, 169 (2015).

      Subpart (p) is more than a generally applicable content-based rule. The

classification only applies to businesses that feature performance of a “prurient”

sexual nature, a term of art denoting “material having a tendency to excite lustful

thoughts,” or a “shameful or morbid interest in nudity [or] sex” that goes



                                        -13-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 14 of 29




“substantially beyond customary limits of candor in description or representation of

such matters.” Roth v. United States, 354 U.S. 476, 487, n. 20 (1957). According to

the Administrator, a lawful business is “prurient” and therefore ineligible if it “may

be considered by the average person to be obscene or pornographic.” 60 F ED. REG.

at 64360.

      Given the negative connotations and subjective application of “prurient,” the

term limits PPP loan eligibility by “distinguish[ing] between two opposed sets of

ideas: those aligned with conventional moral standards and those hostile to them;

those inducing societal nods of approval and those provoking offense and

condemnation.” Iancu v. Brunetti, 139 S. Ct. 2294, 2300, (2019). Businesses are

only eligible for PPP loans if they feature ‘decent’ matters of a sexual nature, that is,

so long as their “messages accord with, but not when their messages defy, society’s

sense of decency or propriety.” Id. “[I]n the sense relevant here, that is viewpoint

discrimination: Giving offense is a viewpoint.” Matal v. Tam, 137 S. Ct. 1744, 1763

(2017); see AIDS Action Comm. v. Massachusetts Bay Transp. Auth., 42 F.3d 1, 12

(1st Cir.1994) (finding “appearance of viewpoint discrimination” where

“conventional” but “overtly sexual and more blatantly exploitative” Fatal Instinct

movie ads were permitted, but innuendo-filled condom ads that provoked

“homophobic reactions from the public” were banned).




                                          -14-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 15 of 29




      What underscores subpart (p)’s operation as a viewpoint-based rule is that

under the 2019 SOP, two sets of “authorities must necessarily examine the content

of the message that is conveyed” to determine whether a business’s expression is

socially acceptable or impermissibly “prurient.” F.C.C. v. League of Women Voters

of California, 468 U.S. 364, 383 (1984). By its very nature, subpart (p) is a regulation

that “permit[s] the Government to discriminate on the basis of the content of the

message [which] cannot be tolerated under the First Amendment.” Regan v. Time,

Inc., 468 U.S. 641, 648-49 (1984).

      3.     Subpart (p) is vague and overbroad

      As a viewpoint-based rule that differentiates among businesses based on

subjective evaluations of content, subpart (p) is a vague standard prone to “arbitrary

and discriminatory enforcement[.]” Nat’l Endowment for the Arts v. Finley, 524 U.S.

569, 588 (1998). This is because subpart (p)’s standalone use of “prurient” refers to

one part of the first prong of the Supreme Court’s obscenity test: “whether the

average person, applying contemporary community standards, would find that the

work, taken as a whole, appeals to the prurient interest.” Miller v. California, 413

U.S. 15, 40 (1973); see Reno v. ACLU, 521 U.S. 844, 872-73 (1997) (finding

Communications Decency Act’s use of “patently offensive” vague because it

abandoned Miller’s requirement that the phrase be “specifically defined by the

applicable state law”).



                                         -15-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 16 of 29




      The purpose of the Miller test’s “community standards” component “is to be

certain that, so far as material is not aimed at a deviant group, it will be judged by

its impact on an average person, rather than a particularly susceptible or sensitive

person—or indeed a totally insensitive one.” Miller, 413 U.S. at 33. Subpart (p)

ignores this standard and provides no baseline for an “average person” to determine

“prurient” impact. Application of the rule depends on unbounded discretion, the

application of which may change with each era, demographic, region, and

individual. Miller v. Civil City of S. Bend, 904 F.2d 1081, 1091–92 (7th Cir. 1990)

(“Thirty years ago a striptease that ended in complete nudity would have been

thought obscene. No more”) (Posner, J., concurring).

      Subpart (p) also ignores Miller’s “taken as a whole” requirement, which

places “prurient” into context as a metric for gauging the expression’s redeeming

value and impact on an “average person.” Without the “taken as a whole”

benchmark, a reviewing lender or SBA official may decide that even a negligible

“sexual component causes the business activity to be prurient,” so therefore the

entire business is ineligible. 2019 SOP, at p. 114. The result is that the threshold for

ineligibility under subpart (p) becomes virtually non-existent; all erotic expression

inherently involves at least some level of “prurient” appeal. See Miller, 904 F.2d at

1091–92 (“Of course, there would be no female stripteases without a prurient interest

in the female body; but that is just to say that there would be no erotic art without



                                         -16-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 17 of 29




Eros”); see also Ashcroft v. ACLU, 535 U.S. 564, 579 (2002) (“Material appeals to

the prurient interest, for instance, only if it is in some sense erotic”).

      Subpart (p)’s vagueness dovetails with its overbreadth. Assuming the rule has

any legitimate sweep, a substantial number of its application are unconstitutional.

United States v. Stevens, 559 U.S. 460, 473 (2010). A business is categorically

barred if it derives “more than de minimis gross revenue” from the “sale of products

or services, or the presentation of any depictions or displays, of a prurient sexual

nature.” 13 C.F.R. § 120.110(p)(2). According to the Administrator, “an

establishment featuring nude dancing, or a book, magazine or video store containing

merchandise of a prurient sexual nature would not be eligible for SBA financial

assistance….” 60 FED. REG. at 64360. Not only are run-of-the-mill strip clubs

ineligible, so are businesses whose lenders or SBA personnel decide may have sold

a few too many copies of mainstream erotica like Fifty Shades of Grey or 9½ Weeks

before the pandemic.

      The ‘review’ process only exacerbates these harms. See Broadrick v.

Oklahoma, 413 U.S. 601, 613 (1973) (overbreadth claims exist where “official

approval under laws that delegate[] standardless discretionary power to local

functionaries, resulting in virtually unreviewable prior restraints on First

Amendment rights”). As seen in Plaintiffs’ circumstances, private banking personnel

decline to even process an application if they believe there is a “business aspect of a



                                           -17-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 18 of 29




prurient sexual nature.” 2019 SOP, at p. 114. If the lender forwards the application

to the SBA for further review, the final ineligibility decision is made in the dark,

leaving the applicant with no means of challenging the classification.

       Between the non-existent standards for assessing what is “prurient” and

required official scrutiny of content, the only way for a business to ensure its

eligibility for PPP lending would be to go back in time and repudiate revenue from

the sale of any goods, services, or entertainment that might be deemed “prurient.”

See League of Women Voters, 468 U.S. at 400 (finding prohibition on editorializing

impermissible where TV stations had “no way of limiting the use of its federal funds

to all noneditorializing activities” and were “barred from using even wholly private

funds to finance its editorial activity”). In ordinary times, subpart (p) serves no

purpose but to impose a financial disincentive on businesses that feature a particular

kind of content. In the context of a fund intended to keep small businesses afloat in

the face of ubiquitous economic hardship, subpart (p) takes on an additional utility—

driving disfavored businesses out of the marketplace.

C.     Fifth Amendment Equal Protection Claims

       Equal protection analysis applies where a classification discriminates against

those who exercise a fundamental right, including rights guaranteed by the First

Amendment. Romer v. Evans, 517 U.S. 620, 631 (1996). As discussed above,

subpart (p) creates an exclusionary classification that explicitly turns on whether a



                                        -18-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 19 of 29




business engages in protected First Amendment activity. The Administrator has

imposed a “broad and undifferentiated disability on a single named group” that

would be eligible for the PPP but for application of subpart (p). Id. at 632.

      The discriminatory line-drawing is obvious. A bar, nightclub, or similar

commercial establishment that features no form of entertainment is eligible for PPP

loans. That same establishment remains eligible if it features entertainment (e.g.,

musicians, comedians, or theatrical performance) that is deeply offensive or taboo

to an “average person.” Yet, according to the Administrator, that establishment is

ineligible if it presents “prurient” entertainment involving matters of sexuality.

      The differential treatment extends to the classifications within the Ineligibility

Rule itself. The Administrator permitted otherwise ineligible religious organizations

to apply for PPP funding because they exercise protected rights, finding no

compelling interest “in denying emergency assistance to faith-based organizations

that are facing the same economic hardship to which the CARES Act responded and

who would be eligible for PPP but for their faith-based organizational and

associational decisions.” 85 FED. REG. at 20819; 13 C.F.R. § 120.110(k).

      Likewise, “[b]usinesses primarily engaged in political or lobbying activities”

are historically considered ineligible. 13 C.F.R. § 120.110(r). Numerous examples

of businesses engaged in lobbying or political activities who received funds are easy

to find, e.g., “More than two dozen Washington lobbying, public affairs and



                                         -19-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 20 of 29




consulting firms received loans from the federal government to help them weather

the pandemic[.]”13

       Beyond affirmatively waiving the Ineligibility Rule for businesses who

happen to exercise favored fundamental rights, the Administrator jettisoned

ineligibility classifications whose rationales presumably sounded in advancing the

“public interest.” For example, businesses that derive “more than one-third of gross

annual revenue from legal gambling activities” are ineligible under 13 C.F.R. §

120.110(g). In April 2020, the Administrator rescinded subpart (g), declaring that

the “public interest” would be served by relieving gambling establishments of their

disfavored status in light of the PPP’s purpose:

       A business that is otherwise eligible for a PPP Loan is not rendered
       ineligible due to its receipt of legal gaming revenues ... On further
       consideration, the Administrator, in consultation with the Secretary,
       believes this approach is more consistent with the policy aim of making
       PPP loans available to a broad segment of U.S. businesses.

85 FED. REG. 23450. “Businesses with an Associate who is incarcerated, on

probation, on parole, or has been indicted for a felony or a crime of moral turpitude”

were ineligible. 13 C.F.R. § 120.110(n). On April 6, 2020, several members of



13
  Theodoric Meyer, Among those who got PPP loans: Washington lobbying firms, POLITICO, July
6, 2020, https://www.politico.com/news/2020/07/06/ppp-loans-washington-lobbying-firms-350
020; Jimmy Vielkind, Top New York Lobbying Firms Took PPP Loans, WALL STREET JOURNAL,
July 19, 2020, https://www.wsj.com/articles/top-new-york-lobbying-firms-took-ppp-loans-1159
5199600; Jeanna Smialek, Lobbyists, Law Firms and Trade Groups Took Small-Business Loans,
THE NEW YORK TIMES, July 6, 2020, https://www.nytimes.com/2020/07/06/us/ppp-small-
business-loans.html, (last accessed Aug. 3, 2020).

                                           -20-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 21 of 29




Congress wrote the Administrator to express their disagreement with the continued

use of subpart (n), explaining that “the [Ineligibility] Rule contains many restrictions

that were not only not included in the CARES Act, they were not intended by

Congress at all….”14 The Administrator heeded these concerns, announcing that

“[a]fter further consideration, the Administrator, in consultation with the Secretary

of the Treasury (the Secretary)” would change the rule to be “more consistent with

Congressional intent to provide relief to small businesses….” See 85 FED. REG.

36717, 36718.

       On July 6, 2020, the SBA revealed which businesses received PPP loans.15 A

cursory search of the data reveals that that other provisions of the Ineligibility Rule

have not been enforced. “Financial businesses primarily engaged in the business of

lending, such as banks” who received PPP loans are easily identified.16 13 C.F.R. §


14
   Letter from Cedric L. Richmond to Secretary Mnuchin and Administrator Carranza, April 6,
2020, https://richmond.house.gov/sites/richmond.house.gov/files/04.06.2020%20Letter%20to%2
0Treasury%20SBA%20re%20PPP%20Collateral%20Consequences.pdf, (last accessed Aug. 3,
2020).
15
    Moiz Syed, Tracking PPP Loans, PROPUBLICA, July 7, 2020, https://projects.
propublica.org/coronavirus/bailouts/, (providing a searchable database of businesses that received
loans exceeding $150,000). All data may be accessed at U.S. Dept. of the Treasury, SBA Paycheck
Protection Program Loan Level Data, https://home.treasury.gov/policy-issues/cares-act/
assistance-for-small-businesses/sba-paycheck-protection-program-loan-level-data, (last accessed
Aug. 3, 2020).
16
   Data accessed at https://projects.propublica.org/coronavirus/bailouts/search?q=lending reveals
the following examples: •OpenRoad Lending, About Us, https://www.openroadlending.com/us/
(“OpenRoad Lending … is an award winning auto finance company”); •LendingUSA, Home Page,
https://lendingusa.com/ (“We approve loans for higher ticket goods and services …”); •Nationwide
Acceptance, LLC, About, https://www.nac-loans.com/about, (“Our businesses include personal
loans, automobile retail sales financing, collection services and bulk purchases of contract
receivables”) (last accessed Aug. 3, 2020).


                                              -21-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 22 of 29




120.110(b). The same holds true for supposedly ineligible life insurance

companies.17 Id. at § 120.110(d). Private clubs that “limit the number of

memberships for reasons other than capacity” are ineligible, id. at § 120.110(i), yet

members-only clubs such as the ‘Private Club at Silverleaf’ in Arizona, and the Soho

House, a “global private members club reportedly valued at $2 billion”18 are reported

to have received PPP funding.

       “Simply put, Congress did not pick winners and losers in the PPP.” DV

Diamond Club, 2020 WL 2315880, at *1. The Administrator is using her emergency

rulemaking powers to do precisely the opposite, declaring those who were

previously ineligible under 13 C.F.R. §§ 120.110(b), (d), (g), (i), (k), (n), (r) as

‘winners,’ while Plaintiffs and other allegedly “prurient” businesses under subpart

(p) remain the ‘losers’ in a program designed to assist all lawful small businesses.




17
    Data accessed at https://projects.propublica.org/coronavirus/bailouts/search?q=%22life+
insurance%22 reveals the following examples: •National Family Care Life, Life Insurance,
http://www.nfclife.com/life-insurance/ (describing life insurance products); •Texas Life Insurance
Company, History & Service, https://www.texaslife.com/History.html (“Texas Life Insurance
Company is the oldest life insurance company in Texas”) (last accessed Aug. 3, 2020).
18
   Silverleaf Realty, The Club, https://silverleaf.com/community-life/the-club/, (“Proposals for
membership are by invitation only and are separate from property ownership”); Kelly Gilblom,
Soho House Received Up to $22 Million in Pandemic-Linked Loans, BLOOMBERG, July 6, 2020,
https://www.bloomberg.com/news/articles/2020-07-07/soho-house-received-up-to-22-million-in-
pandemic-linked-loans, (last accessed Aug. 3, 2020).


                                              -22-
       Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 23 of 29




D.       Strict Scrutiny Applies

         Because Subpart (p) disadvantages a group merely because they exercise a

fundamental right, the government must show that “the classification promotes a

compelling governmental interest and, if so, whether [it] is narrowly tailored such

that there are no less restrictive means available to effectuate the desired end.” Qutb

v. Strauss, 11 F.3d 488, 492 (5th Cir. 1993).

         Defendants cannot satisfy their burden because there is no compelling interest

in classifying Plaintiffs as ineligible under subpart (p). They do not engage in illegal

activity. Plaintiffs face the same economic hardships faced by thousands of other

businesses and to which the CARES Act responded. They too employ individuals

who depend on their operations for their own livelihoods.

         The Administrator cannot justify subpart (p)’s application on grounds that she

needs to direct “limited financial resources in ways that will best serve the public

interest,”19 so therefore adult cabarets ought to remain ineligible because they

transgress the “public interest.” As illustrated above, “even the SBA recognizes

Congress’s willingness to support employees in lines of business that were

previously disfavored.” DV Diamond Club, 2020 WL 2315880, at *15. The

credibility of this Victorian-era logic supporting subpart (p) disappeared once the

Administrator funded establishments that profit from gambling, a vice-oriented


19
     Response, p. 5

                                          -23-
     Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 24 of 29




activity that, unlike erotic dancing, is functionally outlawed in many states. See, e.g.,

TEX. CONST. art. III, § 47 (requiring legislature to prohibit forms of gambling); T EX.

PENAL CODE § 47.01 et seq.

        Nor can the Administrator justify “viewpoint discrimination among private

speakers on the economic fact of scarcity.” Rosenberger, 515 U.S. at 835. The PPP

is not some small, transitory grant to aid the arts and culture. The $2.2 trillion

CARES Act is the largest economic stimulus package in U.S. history. Through the

PPP, Congress allocated hundreds of billions of dollars to provide a lifeline to all

lawful businesses.20

        The decision to maintain subpart (p) seems inexplicable by anything but

animus towards the class it affects. There is no statutory prerogative for the

Administrator to save certain businesses while allowing others to sink because some

might find their operations objectionable. “Moral disapproval of this group, like a

bare desire to harm the group, is an interest that is insufficient to satisfy rational basis

review under the Equal Protection Clause,” let alone strict scrutiny. Lawrence v.

Texas, 539 U.S. 558, 582 (2003).

        There is nothing narrowly tailored about rendering an entire class of business

establishments ineligible for financial assistance because of their expression. The




20
  By comparison, the Troubled Asset Relief Program (“TARP”) ‘bank bailout’ was $700 billion. P UB. L. NO. 110-
343, 122 STAT. 3765 (Oct. 3, 2008).


                                                     -24-
      Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 25 of 29




classification “is at once too narrow and too broad. It identifies [businesses] by a

single trait and then [denies them PPP loans] across the board.” Romer, 517 U.S. at

633. If the Administrator wanted to use less restrictive means, she could have simply

relegated businesses that traffic in unlawful or “obscene” material as defined under

the Miller test to the realm of ineligibility.

        In all respects, subpart (p) subverts the purpose of the PPP, defies the will of

Congress, and contravenes the First and Fifth Amendments to the Constitution. Its

continued use must be enjoined.

II.     Irreparable Injury

        It is far more likely than not that Plaintiffs will suffer irreparable injury

without an injunction. Winter, 555 U.S. at 21. The PPP is a rapidly depleting fund

administered on a first-come, first serve basis. See 85 FED. REG. at 20813. As of July

24, 2020, $130 billion remains available.21 This amount will continue to diminish

because, on July 4, 2020, the President signed into law an act that reauthorizes PPP

lending through August 8, 2020. PUB. L. 116-147, 134 STAT. 660. The remaining

sums will almost certainly be depleted by the time this case has been litigated to

conclusion.




21
   U.S. Small Business Administration, Paycheck Protection Program Report, https://home.
treasury.gov/system/files/136/SBA-Paycheck-Protection-Program-Loan-Report-Round2.pdf,
(last accessed July 28, 2020).

                                           -25-
       Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 26 of 29




          Plaintiffs have no adequate remedy at law “because Defendants have

sovereign immunity from any claim for monetary damages.” DV Diamond Club,

2020 WL 2315880, at *16, citing Camelot, 2020 WL 2088637, at *11. Once the PPP

is depleted, the money is gone, and Plaintiffs will have no remedy at all even if they

ultimately prevail.

III.      Balance of Harms and Public Interest

          “Once an applicant satisfies the first two factors, the traditional [equitable

relief] inquiry calls for assessing the harm to the opposing party and weighing the

public interest.” Nken v. Holder, 556 U.S. 418, 435 (2009).

          Here, the balance of harms weighs in Plaintiffs’ favor. Whereas Plaintiffs face

a substantial risk of losing their businesses,22 Defendants will lose nothing. “[A]n

injunction requiring the SBA to guarantee the plaintiffs’ loans would not cause the

SBA any financial loss.” Camelot, 2020 WL 2088637, at *12. No hardship would

befall Defendants if the Court grants a preliminary injunction; they would only be

required to guarantee Plaintiffs’ loans, something that the SBA has freely done for

tens of thousands of other small businesses who face the same economic hardship as

do Plaintiffs.

          The public interest also favors a preliminary injunction. The Fifth Circuit has

stated that “[i]njunctions protecting First Amendment freedoms are always in the


22
     Davari Decl., at ¶¶ 9, 10, 22.

                                            -26-
      Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 27 of 29




public interest.” Texans for Free Enter. v. Tex. Ethics Comm’n, 732 F.3d 535, 539

(5th Cir. 2013) (quotation marks and citation omitted). The Sixth Circuit explained

that “[t]he public interest is served in guaranteeing that any business … receive loans

to protect and support their employees during the pandemic which, we can all agree,

constitutes extraordinary circumstances.” DV Diamond Club, 960 F.3d at 747.

IV.     Bond Amount

        Under Federal Rule of Civil Procedure 65, “[t]he court may issue a

preliminary injunction ... only if the movant gives security in an amount that the

court considers proper to pay the costs and damages sustained by any party found to

have been wrongfully enjoined or restrained.” FED. R. CIV. P. 65(c).

        No bond should be required of Plaintiffs. “Forcing Plaintiffs to post a bond

would frustrate the purpose of the PPP and the purpose of the injunction—to get

essential PPP loans to struggling small businesses as soon as possible so that the

businesses may use the funds to pay displaced employees.” DV Diamond Club, 2020

WL 2315880, at *17. The government will suffer no “damages” if this Court issues

a preliminary injunction and Plaintiffs receive the applied-for loans while this case

remains pending. “If the plaintiffs ultimately lose this case, the defendants might

demand that the plaintiffs immediately repay the amount of the loans rather than

receive loan forgiveness ...,” in which event the money would be returned to the

treasury. See Camelot, 2020 WL 2088637, at *13.



                                         -27-
    Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 28 of 29




                                  CONCLUSION

      Congress created the PPP because it recognized that the pandemic has

indiscriminately caused tens of thousands of businesses to financially drown. The

Defendants’ duty is to throw all eligible small businesses a lifeline without

favoritism, not unilaterally decide that some businesses should be allowed to sink

because their expression is disfavored.

      For the foregoing reasons, Plaintiffs ask the Court to grant preliminary

injunctive relief, and for any other relief to which they may be justly entitled.

                                          Respectfully submitted,
                                          WALLACE & ALLEN, LLP

                                           /s/ Casey T. Wallace
                                          Casey T. Wallace
                                          State Bar No. 00795827
                                          SDTX Bar ID: 20117
                                          440 Louisiana, Suite 1500
                                          Houston, Texas 77002
                                          Tel: (713) 227-1744
                                          Fax: (713) 227-0104
                                          cwallace@wallaceallen.com
                                          ATTORNEY-IN-CHARGE
                                          FOR PLAINTIFFS
OF COUNSEL FOR PLAINTIFFS
William X. King
State Bar No. 24072496
SDTX Bar ID: 1674134
440 Louisiana, Suite 1500
Houston, Texas 77002
Tel: (713) 227-1744
Fax: (713) 227-0104
wking@wallaceallen.com


                                           -28-
   Case 4:20-cv-02308 Document 13 Filed on 08/03/20 in TXSD Page 29 of 29




                          CERTIFICATE OF SERVICE
      The undersigned hereby certifies that the foregoing document has been served
on counsel of record in accordance with the Federal Rules of Civil Procedure via
email and/or filing through the Court’s ECF system on August 3, 2020.

Richard A. Kincheloe
Assistant United States Attorney
1000 Louisiana St., Suite 2300
Houston, TX 77002
Tel: (713) 567-9422
Fax: (713) 718-3033
Richard.kincheloe@usdoj.gov
ATTORNEY-IN-CHARGE FOR DEFENDANTS


                                     /s/ Casey T. Wallace
                                     Casey T. Wallace




                                      -29-
